Citation Nr: 1714972	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty in the United States Army from January 1974 to January 1976 and January 2003 to July 2004.

This case is currently before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran is service connected for impingement syndrome and degenerative osteoarthritis, right shoulder, rated at 30 percent disabling.

2. The Veteran is service connected for impingement syndrome, left shoulder, rated at 20 percent disabling.

3. The Veteran is service connected for degenerative arthritis lumbosacral spine, rated at 20 percent disabling.

4. The Veteran is service connected for Peyronie's disease with erectile dysfunction, rated at 20 percent disabling.

5. The Veteran is service connected for essential hypertension, rated at 10 percent disabling.

6. Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In light of the fully favorable decision as to the issue of TDIU, no further discussion of such duties is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Relevant Factual Background

The Veteran has contended that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he became too disabled to work in December 2008.  The Veteran indicated that he was a custodian officer for the Puerto Rico government.  The Veteran has a high school diploma and no other training or education.  See August 2009 VA Form 21-8940.

In July 2003 the Veteran was service connected for impingement syndrome and degenerative osteoarthritis, right shoulder, rated at 10 percent disabling; impingement syndrome, left shoulder, rated at 10 percent disabling; degenerative arthritis lumbosacral spine, rated at 10 percent disabling; Peyronie's disease, rated at 0 percent disabling; and hypertension, rated at 10 percent disabling.  The Veteran's combined disability rating was 40 percent.

In May 2009, the Veteran underwent a VA examination for his joints.  During this examination the Veteran stated that he was unable to continue working and that he had 2 years left to complete 30 years of service for his pension, but had to retire early.  The examiner opined that the Veteran's right and left shoulder impingement prevented him from doing chores, shopping, exercising, and playing sports; severely impacted his ability to travel, groom himself, and drive; and moderately impacted his ability to feed himself, bathe himself, dress himself, and to use the toilet.  The examiner also opined that the Veteran's lumbar spine disability prevented him from doing chores, shopping, exercising, and playing sports; moderately impacted his ability to travel, bathe himself, do recreational activities, dress himself, and to use the toilet.

In May 2009, the Veteran also was given a private examination from "Dr. M.F." (initials used to protect privacy).  Dr. M.F. opined that due to his disabilities, the Veteran could not secure or follow a substantially gainful occupation and that his conditions limited him to do the activities of daily living.  Dr. M.F. stated that the Veteran was totally incapacitated and that his conditions were irreversible.  

An August 2009 rating decision increased the Veteran's disability ratings and found that, as of April 8, 2009, impingement syndrome and degenerative osteoarthritis, right shoulder, was to be rated at 30 percent disabling; impingement syndrome, left shoulder, was to be rated at 20 percent disabling; degenerative arthritis lumbosacral spine, was to be rated at 20 percent disabling; Peyronie's disease with erectile dysfunction, was to be rated at 20 percent disabling; and hypertension, was to be continued at 10 percent disabling.  The Veteran's shoulder disabilities were  considered under the bilateral factor as one disability, which gave them a combined rating of at least 40 percent and when combined with the Veteran's other disabilities, gave him a total rating of 70 percent.  

In March 2011, Dr. F provided a supplemental opinion.  In his opinion, Dr. F stated that he reviewed the Veteran's VA medical records and stated that he believed that the Veteran was unable to work in a gainful occupation without risk of further exacerbating his conditions.  Dr. F also opined that an occupation is far more taxing than an activity of daily living (which as stated above the Veteran was limited in), therefore, the Veteran's ability to work in an occupation would be impossible.  Furthermore, Dr. F stated that the Veteran's lumbar spine disability made it impossible for the Veteran to sit.  

III. Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, or one or both upper extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service-connected for impingement syndrome and degenerative osteoarthritis, right shoulder, rated at 30 percent disabling; impingement syndrome, left shoulder, rated at 20 percent disabling; degenerative arthritis lumbosacral spine, rated at 20 percent disabling; Peyronie's disease with erectile dysfunction, rated at 20 percent disabling; and hypertension, rated at 10 percent disabling.  The Veteran's combined rating is 70 percent.

As noted, to meet the requirement of "one 40 percent disability," disabilities of one or both upper extremities, including the bilateral factor, will be considered one disability.  In this case, for the period from April 8, 2009, the Veteran's impingement syndrome and degenerative osteoarthritis, right shoulder, is rated at 30 percent disabling and impingement syndrome, left shoulder, is rated at 20 percent disabling, and with addition of the bilateral factor, the Veteran's upper extremity disability exceeds the 40 percent rating requirement.  Also as previously noted, the Veteran's combined rating of all his disabilities is 70 percent.  As such, the Veteran meets the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The lay and medical evidence in this case demonstrate that the Veteran's right and left shoulder impingement and lumbar disabilities make work as a custodian officer impossible.  The Veteran reported that he had to stop working as a custodian officer in 2008 due to his right and left shoulder disabilities and the examiner concluded that the Veteran's disabilities would prevent him from doing everyday activities such as chores, shopping, exercising, and playing sports.  As to whether these disabilities otherwise prevent the Veteran from obtaining and maintaining substantially gainful employment, the Veteran's problems would make most areas of employment extremely challenging.  Similarly, his lumbar disability results in problems with walking, standing, as well as with extended sitting.  These issues would also make work in most areas, such as a position that requires physicality or sitting very difficult.  Additionally, the Veteran only has a high school education, which severely impacts the amount of positions that he would be qualified for.  With limited education and greatly diminished physical abilities, the Veteran is unlikely to find an occupation that is similar to a custodian officer.  Thus, it seems that the Veteran's service-connected disabilities make it impossible for the Veteran to follow a substantially gainful occupation.
The Board has considered the Veteran's employment history, education and the evidence of record regarding the service-connected disabilities.  Resolving any doubt in his favor, the Board finds that the Veteran's service-connected disabilities, result in an inability to obtain or retain substantially gainful employment based on the Veteran's past work experience.  As such, the Board concludes that entitlement to TDIU is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


